PER CURIAM.
This is an appeal from a final judgment entered upon a jury verdict in favor of the *73plaintiff in an action sounding in intentional infliction of mental distress, invasion of privacy, breach of contract and conversion. The sole point on appeal is that the trial court erred in denying the defendant Millie Skelton’s motion for new trial. We entirely agree because (1) on this record, the plaintiff Rafael Munez failed to establish a pri-ma facie case of intentional infliction of mental distress and invasion of privacy, see Cason v. Baskin, 159 Fla. 31, 30 So.2d 635 (1947); Trueba v. Pershing Indus., 374 So.2d 47 (Fla. 3d DCA 1979), cert. denied, 383 So.2d 1204 (Fla.1980); Gellert v. Eastern Air Lines, 370 So.2d 802 (Fla. 3d DCA 1978) and cases collected, cert. denied, 381 So.2d 766 (Fla.1980), and (2) the damages awarded for conversion and breach of contract [$29,000] far exceed the only compen-sable damages established below [$3,047.74], the jury having declined to award any punitive damages in the case. See Bartholf v. Baker, 71 So.2d 480, 484-85 (Fla.1954); Williams v. Cannon, 126 Fla. 441, 43-44, 171 So. 308 (1936); City of Miami v. Graham, 311 So.2d 697, 699 (Fla. 3d DCA 1975), cert. denied, 330 So.2d 17 (Fla.1976).
The final judgment under review is reversed and the cause is remanded to the trial court with directions to order a new trial.